                   Case 1:20-cv-06689-JPC Document 11 Filed 10/09/20 Page 1 of 2

                                              KEANE & ASSOCIATES
                                                            MAILING ADDRESS:                                Direct Dial: 917-778-6462
AMY C. GROSS, ESQ                                                                                           Email: ACGROSS@TRAVELERS.COM
                                                               P.O. BOX 2996
Admitted in NY
                                                           HARTFORD CT, 06104-2996

                                                          TELEPHONE: 917-778-6680
                                                           FACSIMILE: 844-571-3789



                                                                                                                             10/09/2020



                                                                                                     October 9, 2020
     BY ECF:

     Hon. John P. Cronan
     United States District Court
     Southern District of New York
     Danial Patrick Moynihan United States Courthouse
     500 Pearl Street
     New York, New York 10007-1312

     Re:         Travelers Property Casualty Company of America v. Harleysville Insurance
                 Company
                 Case Number: 20-cv-6689 (JPC)
                 Our Matter Number: 2020072713

     Dear Judge Cronan:

            This firm represents the plaintiff, Travelers Property Casualty Company of America
     (“Travelers”), in the above referenced matter. I write to request an adjournment of the Initial
     Status Conference in this matter, currently scheduled for October 16, 2020, until November 16,
     2020, or to such other date thereafter as is convenient for the Court, with the joint letter and
     proposed case management plan and scheduling order to be submitted one week before the
     adjourned Initial Status Conference date.

             The reason for this request is that Defendant Harleysville Insurance Company
     (“Harleysville”) has not yet appeared in this matter, and its time to answer or otherwise respond
     to the Complaint will not yet have passed by October 16, 2020. Travelers believes it will not be
     practicable to produce a joint letter and proposed case management plan and scheduling order,
     and to have a productive Initial Status Conference, before Harleysville has appeared.




  Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

      CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
      ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
      HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                    NEW YORK, NY 10017
                 Case 1:20-cv-06689-JPC Document 11 Filed 10/09/20 Page 2 of 2

           Travelers has made no previous request for the relief requested in this letter. Travelers
   has not sought consent from opposing counsel for the relief requested in this letter because no
   counsel has yet appeared in this matter for Harleysville.


                                                                             Respectfully,

                                                                             /s/ Amy C. Gross

                                                                             Amy C. Gross




                                   The Initial Status Conference scheduled
                                   for October 16, 2020, at 4:30 p.m. is
                                   hereby adjourned to November 9, 2020, at
                                   3:00 p.m.
                                   SO ORDERED.

                                   Date: October 9, 2020
                                                                                                 ______________________
                                   New York, New York                                            JOHN P. CRONAN
                                                                                                 United States District Judge




Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

    CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
    ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
    HARTFORD CT, 06183                                                                                                    6TH FLOOR
                                                                                                                  NEW YORK, NY 10017
